Motion pursuant to section 800.12 of the Rules of Practice (22 NYCRR 800.12 [App Div, 3d Dept]) granted, without costs, and the clerk is directed to accept appellant’s record and brief provided they are filed and served on or before November 21, 1977. If appellants are unable, within this time period, to file a record in compliance with section 17 of the board’s rules (12 NYCRR 300.18), the appeal need not be perfected upon a record certified by the board. In such case, the appeal may be heard upon a single copy of the record the contents of which *632shall bi certified in the manner specified by the Rules of Practice (22 NYCRR 800.7 [b]). (See Matter of Garcia v Brassiere Rest., 59 AD2d 628.) Koreman, P. J., Greenblott, Main, Mikoll and Herlihy, JJ., concur.